Title: Thomas Jefferson’s Account with Reuben Perry, [ca. 28 November 1811]
From: Perry, Reuben
To: Jefferson, Thomas


           
                    
                     
                        ca. 28 Nov. 1811
          
            
              Mr Thomas Jefferson
            
            
              In Account with R. Perry
            
            
              Sept 1810
              To 2 Treessels Bedsteads @ $3
              £1.
              16.
              
            
            
              
              one apple mill @ $12—
              3.
              12.
              
            
            
              
              11 Days work @ 4/6
              2.
              9.
              6
            
            
              Feby 10th 1811
              Altering doors 12/
              .
              12.
              
            
            
              
              one bookcase Lock @ 3/
              .
              3.
              
            
            
              Auggust 20th
              To 9 Days work @ 4/6
              2.
              0.
              6.
            
            
              
              Mending wheat machene @ 12/
              .
              12.
              
            
            
              Novm 28th
              To one Level
              .
              6.
              
            
            
              
              
              £11.
              11.
              0
            
          
        